NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted August 15, 2018* 
                                 Decided August 17, 2018 
                                               
                                          Before 
 
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           AMY C. BARRETT, Circuit Judge 
                            
                           MICHAEL B. BRENNAN, Circuit Judge
 
No. 17‐2007 
 
KENNETH BROWN,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Central District of Illinois. 
                                                
      v.                                       No. 3:13‐cv‐03347 
                                                
MICHAEL E. KNISLEY and                         Harold A. Baker, 
JOHN HAMILTON,                                 Judge. 
      Defendants‐Appellees. 
 
                                        O R D E R 

       Kenneth Brown, an Illinois inmate, sued two correctional officers for violating his 
constitutional rights. A jury found in favor of the officers. Brown appeals, but he has 
waived his arguments by failing to adequately brief them or to submit the necessary 
transcripts. We dismiss the appeal. 

            Brown sued Knisley and Hamilton under 42 U.S.C. § 1983 for using excessive 
force in violation of the Eighth Amendment and for preventing him from mailing 
correspondence in violation of the First Amendment. During pretrial proceedings, 
                                                 
            * We have agreed to decide this case without oral argument because the appeal is 

frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 17‐2007                                                                         Page  2 
 
Brown asked several times for surveillance footage of altercations between him, 
Knisley, and Hamilton. In an unrelated brief, the officers reported that the prison had 
informed them that no footage existed. After an unsuccessful settlement conference, the 
court recruited counsel for Brown. These attorneys conducted additional discovery to 
investigate, among other things, whether video footage existed; none ever surfaced. The 
district court denied Brown’s request for a spoliation‐of‐evidence instruction at trial. 
The jury returned a verdict in favor of Knisley and Hamilton.   

        On appeal we infer that Brown wishes to challenge the evidence underlying the 
verdict, but he has not submitted transcripts of the trial or pretrial proceedings, see FED. 
R. APP. P. 10(b)(2). An appellant challenging the sufficiency of the evidence must submit 
a transcript for there to be meaningful appellate review. Morsich v. United States, 
653 F.3d 522, 529 (7th Cir. 2011). Brown’s pro se status does not exempt him from that 
requirement. See Woods v. Thieret, 5 F.3d 244, 245 (7th Cir. 1993). Brown attests that the 
district court prevented him from obtaining transcripts despite “numerous” requests. 
But he does not support that assertion with any detail, and we find in the record only 
one letter asking how to obtain transcripts. Although Brown apparently received no 
response, almost 10 months passed before he filed his appellate brief—ample time for 
Brown to contact, for example, the court reporter, his former attorneys, the district court 
clerk’s office or ours, or otherwise learn how to order transcripts.     

       We decline to rely on Brown’s characterization of the trial testimony to assess 
whether sufficient evidence supports the jury verdict. Nor will we review without the 
voir dire transcript Brown’s unsupported and dubious claim that the jury (or the 
venire—we cannot discern) solely comprised Department of Corrections employees.   

       Last, Brown has not sufficiently developed his argument that the district court 
“allowed the Defendants to get away with hiding the video footage.” Brown does not 
identify a specific ruling that he believes was erroneous, nor does he present a cogent 
argument with reasoning to support it. See FED. R. APP. P. 28(a)(8); Anderson v. Hardman, 
241 F.3d 544, 545 (7th Cir. 2001).   

       The appeal is DISMISSED.